In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Held, J.), entered November 9, 1999, which, upon the granting of the defendant’s motion for judgment as a matter of law made at the close of the plaintiffs case, is in favor of the defendant and against him dismissing the complaint.
Ordered that the judgment is reversed, on the law, with costs, the motion is denied, the complaint is reinstated, and a new trial is granted.
To be entitled to judgment as a matter of law, a defendant has the burden of showing that, upon the evidence presented, there is no rational process by which the jury could find in favor of the plaintiff (see, Slutzky v Aron Estates Corp., 256 AD2d 402).
Viewing the evidence in the light most favorable to the plaintiff and affording him every favorable inference to be *684drawn therefrom (see, Szczerbiak v Pilot, 90 NY2d 553), the defendant was not entitled to judgment as a matter of law. There was sufficient evidence presented from which a rational juror could conclude that the defendant’s conduct was negligent. Under the circumstances, the trial court should have submitted the issue to the jury (see, Singer v Long Is. Light. Co., 211 AD2d 779). O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.